Citation Nr: 1048196	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  10-39 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for decreased visual acuity 
(claimed as bilateral vision condition, cataracts/glaucoma).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from September 1949 to August 
1975.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
decreased visual acuity and bilateral hearing loss.  The Board 
finds a remand is necessary to obtain an addendum opinion 
regarding the hearing loss issue.  

Service records indicate the Veteran was an aircraft maintenance 
technician; therefore, exposure to acoustic trauma has been 
conceded by the RO and the Board agrees.  The Veteran was 
afforded a VA examination in August 2009.  Based on the findings 
of that examination, the Veteran meets the definition of a 
current hearing disorder as defined by VA regulation; however, 
the VA examiner opined that the Veteran's current bilateral 
hearing loss is not caused by or a result of in-service acoustic 
trauma.  The rationale for the opinion provided was that service 
treatment records showed hearing within normal limits bilaterally 
at the time of military separation.  However, it is important to 
note that the VA examiner also provided an opinion regarding 
tinnitus in which the examiner stated that the Veteran 
experienced a definite hearing threshold shift in the high 
frequencies during military service.  Service records indicate 
that upon entrance to service, an enlistment examination from 
September 1948 did not note any hearing damage.  Throughout 
service, medical examinations revealed increasing hearing 
thresholds, beginning in approximately April 1965, which 
continued throughout service until discharge.  The August 2009 VA 
examiner failed to discuss these findings as they pertained to 
the Veteran's hearing loss.  

Additionally, service treatment records indicate the Veteran 
suffered from acute, traumatic myringitis in January 1951.  No 
opinion has been obtained regarding whether the Veteran's current 
hearing loss is causally or etiologically related to his episode 
of myringitis during service.

The Veteran also seeks entitlement to service connection for 
decreased visual acuity (claimed as bilateral vision condition, 
cataracts/glaucoma).  VA's duty to assist includes a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 Vet. 
App. 69 (1995).  The Board finds the duty to assist has not been 
met.  The Veteran has not yet been provided a VA examination for 
his eye disorders.  The Veteran's discharge examination in 
December 1964 indicated the Veteran wore glasses since 1954 and 
underwent a McReynold's transplant of the pterygium, right eye, 
in 1962.  Private treatment records indicate the Veteran is 
currently diagnosed with cataracts, glaucoma and decreased 
vision.  A remand is necessary to afford the Veteran a VA 
examination to determine whether the Veteran's current eye 
disorders are causally or etiologically related to his time in 
service, including the McReynold's transplant.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Obtain and associate with the claims 
file all updated treatment records.

2.  Obtain an addendum opinion.  If 
necessary, afford the Veteran a VA 
examination for bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent):

a) that any current bilateral hearing loss 
is causally or etiologically related to 
the Veteran's time in service, and 
indicate the type of hearing loss 
experienced by the Veteran and whether it 
is the type caused by acoustic trauma, the 
aging process, infection, or some other 
cause; and,

b) that any current bilateral hearing loss 
is proximately due to or aggravated by the 
contraction of myringitis during service.

The Veteran's hearing threshold shift 
in the high frequencies during service 
must be discussed.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  

If there are insufficient facts or data 
within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

3.  Afford the Veteran a VA examination 
for decreased visual acuity, including 
glaucoma and cataracts.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  

The examiner is requested to review all 
pertinent records associated with the 
claims file and offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any current eye 
disorder is causally or etiologically 
related to the Veteran's time in service, 
including the McReynold's transplant of 
the pterygium, right eye.

In providing these opinions, the examiner 
must acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service medical 
records to provide a negative opinion).  

The claims folder must be provided to the 
examiner for review.  The examiner must 
state in the examination report that the 
claims folder has been reviewed.

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  

4.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's claims 
should be readjudicated.  

If the claims remain denied, the Veteran 
and his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


